I$ 44 Rev. 10/20) CIVIL COVER SHEET

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS: FORM}

 

 

I. (a) PLAINTIFFS DEFENDANTS
GAZI SOMAN TARGET CORPORATION OF MINNESOTA, ET AL
(b) County of Residence of First Listed Plaintiff County of Residence of First Listed Defendant
(EXCEPT IN U.S. PLAINTIFF CASES) (IN U.S. PLAINTIFF CASES ONLY)

NOTE: INLAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED,

 

 

 

 

    

  

 

              

 

 

 

 

     

    

 

 

 

   

 

 

     

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(c) Attomeys (Firm Name, Address, and T: elephone Number) Attorneys ff Known)
The Lucky Law Firm Lawrence Knight & Curlin
3765 Government St., Suite A 225 St. Ann Drive
Il. BASIS OF J URISDICTION (Place an “X" in One Box Culp) IIL. CITIZENSHIP OF PRINCIPAL P ARTIES (Place an “X” in One Box for Plainiff
(For Diversity Cases Only) and One Box for Defendant)
[1 U8. Goverament [[]3 Federal Question PIF DEF PTF = DEF
Plaintiff (U.S. Government Not a Party) Citizen of This State CT] t CJ 1 [neorporated or Principal Place 0 4 Cl 4
of Business In This State
[2 U.S. Government [x]4 Diversity Citizen of Another State [12 [1] 2 Incorporated and Principal Place =[] 5 [x]s
Defendant (Indicate Citzenship of Parties in Item H}) of Business In Another State
Citizen or Subject ofa C]3 [J 3 Foreign Nation Cle [6
Foreign Country
IV. NATURE OF SUIT srizce an "¥” in One Box Oniy) Click here for: Nature of Suit Code Deseriptions.
[2 Se CONTRACT: © EA Se TORTS” ORFEITURE/PENAE:! ANKRUET HER STATUTES
110 Insurance PERSONAL INJURY PERSONAL INJURY Y } 625 Drug Related Seizure 422 Appeal 28 USC 148 375 False Claims Act
120 Marine 310 Airplane r] 365 Personal Injury - of Property 21 USC 881 423 Withdrawal 376 Qui Tam (31 USC
130 Miller Act 315 Airplane Product Product Liability al 690 Other . 28 USC 157 3729(a))
140 Negotiable Instrument Liability C] 367 Health Care/ | 400 State Reapportionment
| 150 Recovery of Overpayment _] 320 Assault, Libel & Pharmaceutical Ee PROPERTY. RIGHTS 8225" 410 Antitrust
& Enforcement of Judgment} Slander Personal Injury 820 Copyrights 430 Banks and Banking
151 Medicare Act | 330 Federal Employers’ Product Liability 83) Patent 450 Commerce
132 Recovery of Defaulted Liability Cj 368 Asbestos Personal 833 Patent - Abbreviated 460 Deportation
Student Loans 340 Marine Injury Product New Drug Application 470 Racketeer Influenced and
(Excludes Veterans} 345 Marine Product Liability 840 Trademark Corrupt Organizations
[7] 153 Recovery of Overpayment Liability PERSONAL PROPERTY [2 LABOR: susec[] 880 Defend Trade Secrets [7] 480 Consumer Credit
of Veteran’s Benefits 350 Motor Vehicle 370 Other Fraud 710 Fair Labor Standards Act of 2016 (15 USC 1681 or 1692)
[ ] 160 Stockholders* Suits 335 Motor Vehicle 371 Truth in Lending Act | 485 Telephone Consumer
| 190 Other Contract Product Liability [] 380 Other Personal | 720 Labor/Management | SOCIAL SECURITY: Protection Act
195 Contract Product Liability |] 360 Other Personal Property Damage Relations 861 HLA (1395ff} 490 Cabie/Sat TV
196 Franchise Injury | 385 Property Damage 740 Railway Labor Act 862 Black Lung (923) 850 Securities/Commodities/
|] 362 Personal Injury - Product Liability 751 Family and Medical 863 DIWC/DIWW (405(2)) Exchange
Medical Malpractice Leave Act 864 SSID Tide XVI || 890 Other Statutory Actions
[2 READ PROPERTY... os [geo ClVil RIGHTS. 1 0 | PRISONER PETITIONS 1] 1790 Other Labor Litigation [| 855 RSI (403(g)) | | 891 Agricultural Acts
|_| 210 Land Condemnation |_| 440 Other Civil Rights Habeas Corpus: 791 Employee Retirement | | 893 Environmental Matters
{__] 220 Foreclosure |_| 441 Voting 463 Alien Detainee Income Security Act DERAL TAX'SUTE 395 Freedom of Information
230 Rent Lease & Ejectment 442 Employment 510 Motions to Vacate | 870 Taxes (U.S. Plaintiff Act
240 Torts to Land 443 Housing/ Sentence or Defendant) 896 Arbitration
245 Tort Product Liability Accommodations l] 330 General a 87] IRS—Third Party 899 Administrative Procedure
[| 290 All Other Real Property al 445 Amer. wiDisabilities - | 535 Death Penalty : IMMIGRATION: eis: 26 USC 7609 Act/Review or Appeal of
Employment Other: 462 Naturalization Application Agency Decision
| 446 Amer. w/Disabilities -[. ] 540 Mandamus & Other 465 Other Immigration | 950 Constitutionality of
Other 350 Civil Rights Actions State Statutes
|_| 448 Education 555 Prison Condition
560 Civil Detainee -
Conditions of
Confinement
VY. ORIGIN (Place an “X”" in One Box Only)
1 Original 2 Removed from rm 3. Remanded from Oo 4 Reinstated or oO 5 Transferred from Oo 6 Multidistrict o 8 Multidistrict
Proceeding State Court Appellate Court Reopened Another District Litigation - Litigation -
(specify) Transfer Direct File
Cite the U.S. Civil Statute under which you are filing (Do no? cite jurisdictional statutes uniess diversity):
28 U.S.C. § 1332
VL CAUSE OF ACTION Brief description of caste . 9d — o .
VI. REQUESTEDIN [] CHECKIFTHISISACLASSACTION © DEMANDS . CHECK YES only if demanded in complaint:
COMPLAINT: UNDER RULE 23, F.R-Cv.P. JURYDEMAND: [ves [K]No
VIL. RELATED CASE(S)
(See instructions}:
IF ANY JUDGE DOCKET NUMBER
DATE (NATURE OF yee
09/29/2020 oT
FOR OFFICE USE ONLY
RECEIPT # AMOUNT APPLYING IFP JUDGE MAG, JUDGE

 

 
